Citation Nr: 0205676	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  96-29 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.  The veteran's file was subsequently transferred to 
the Regional Office in Muskogee, Oklahoma, pursuant to the 
veteran's December 2001 request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is currently service-connected for a fracture 
of the left distal tibia and fibula with 5 degrees anterior 
and 10 degrees medial angulation, residuals of a fracture of 
the metatarsal and distal phalanges of the left foot, 
shortening of the left lower extremity, chronic low back 
pain, and osteomyelitis of the left leg.

3.  The veteran reported on his TDIU application that he had 
completed high school; that his past work experience included 
positions as a heavy equipment operator and as a truck 
driver; and that he became too disabled to work in October 
1986 or 1987.

4.  The veteran's service-connected disabilities are 
sufficiently severe as to hinder his ability to obtain and 
retain employment.



CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability, due to service-connected 
disabilities (TDIU), have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he is entitled to a 
total disability evaluation based on individual 
unemployability, due to his service-connected disabilities.  
Specifically, the veteran asserts that his service-connected 
fracture of the left distal tibia and fibula, residuals of a 
fracture of the metatarsals and distal phalanges of the left 
foot, chronic low back pain, osteomyelitis of the left leg, 
and shortening of the left lower extremity render him unable 
to secure or follow a substantially gainful occupation.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and relevant 
treatment records have been obtained and the veteran was 
afforded several VA examinations.  In addition, in January 
1999, the Board remanded the appellant's claim for additional 
development.  In response, the RO obtained additional VA 
medical records and afforded the veteran additional VA 
examinations.  The statement of the case and subsequent 
supplemental statements of the case provided to the veteran, 
as well as additional correspondence to the veteran, informed 
him of the pertinent laws and regulations and the evidence 
necessary to substantiate his claim.  Thus, the Board finds 
that the veteran's appeal will not be adversely affected 
merely because the RO developed the veteran's appeal prior to 
the enactment of the VCAA and did not inform him of the new 
provisions.  As such, the Board finds that the duty to assist 
was satisfied and the case is ready for appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See 
also VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747) (1992). 

According to the laws and regulations, entitlement to a 
finding of TDIU requires evidence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned:  
1) if there is only one disability, this disability is rated 
as 60 percent disabling or more; and 2) if there are two or 
more disabilities, at least one disability is rated as 40 
percent disabling or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of 
"one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id. Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(the Court), discussed the standard in determining the 
meaning of "substantially gainful employment," as set forth 
by the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Service connection is presently in effect for a fracture of 
the left distal tibia and fibula with 5 degrees of anterior 
and 10 degrees of medial angulation, with pain, weakness, and 
stiffness, evaluated as 40 percent disabling and residuals of 
fractures of the metatarsals and distal phalanges of the left 
foot, evaluated as 30 percent disabling.  The veteran is also 
currently service-connected for shortening of the left lower 
extremity, currently assigned a noncompensable disability 
evaluation; chronic low back pain, evaluated as 10 percent 
disabling; and osteomyelitis of the left leg, currently 
assigned a noncompensable disability evaluation.  The 
veteran's combined disability evaluation is 60 percent.  In 
light of the foregoing, the veteran fails to satisfy the 
minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).  As such, the 
Board must determine if he is eligible for a total disability 
evaluation on an extra-schedular basis.

Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of their service-connected 
disabilities may be assigned a total disability evaluation on 
an extra-schedular basis.  This type of total disability 
evaluation is warranted where a veteran is unemployable 
because of service-connected disabilities, but fails to meet 
the percentage requirements of 38 C.F.R. § 4.16(a).  Extra-
schedular considerations include information regarding the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and any other factors 
that may have bearing on the issue.  See 38 C.F.R. § 4.16(b).

According to the veteran's November 1996 TDIU application, 
the veteran reported that he last worked in 1986 or 1987.  
The veteran worked as a self-employed heavy equipment 
operator for a minimum of 40 hours per week for approximately 
8 years, from 1981 to 1989.  The application also indicates 
that the veteran has a high school education, and that he 
attempted to apply for jobs as a heavy equipment operator and 
truck driver in 1992 and 1994, respectively.  The veteran 
contends that he is now totally disabled as a result of his 
back disability, leg disabilities, and his "nerves," and 
that "no one will hire [him] for insurance reasons."

The veteran was first afforded a VA examination in connection 
with his claim in May 1997.  At that time, he complained of 
constant, dull, and aching low back pain, which worsened with 
activity.  Physical examination was negative for postural 
abnormalities, fixed deformity, muscle spasms, or tenderness.  
The veteran's left leg was a 1/2 inch shorter than his right 
leg.  Flexion of the lumbar spine was to 60 degrees, and 
extension was to 30 degrees.  The diagnosis was chronic low 
back pain, secondary to the veteran's short left lower 
extremity, and a history of a compound fracture of the left 
leg.  

A May 1999 VA examination indicates that the veteran incurred 
a fracture of the left tibia and fibula during service, which 
resulted in malunion with 5 degrees of anterior angulation 
and 10 degrees of medial angulation.  He also had a fracture 
of the left metacarpal bone of the foot, with injuries to the 
fourth and fifth metatarsals.  The veteran complained of left 
leg persistent pain and stiffness, and that he cannot 
ambulate without a brace.  He related that he was unemployed, 
and was on medication for hypoglycemia and low blood 
pressure.  Examination was negative for osteomyelitis, as 
there was no evidence of drainage, fever, or infection.  
Examination also showed ankle tenderness, but there was no 
evidence of painful motion, redness, or heat of the ankle.  
There was ankylosis of the left ankle and the left leg was 
shortened by 1/2 inch.  In addition, the veteran had pain on 
palpation of the left foot and a limp.  There was some muscle 
wasting of the left calf muscles, secondary to the tibia and 
fibula injury.  The examiner noted that the veteran had a 
fracture of the distal tibia and fibula with 5 degrees 
anterior angulation and 10 degrees medial angulation, without 
evidence of osteomyelitis.  He also had a history of a 
fracture of the fourth and fifth metatarsal.  The examiner 
noted that the veteran had immobility of all five toes on his 
left foot and loss of range of motion in the left ankle due 
to his fracture of the left tibia and fibula.  The examiner 
opined that the veteran could not operate heavy equipment or 
drive a truck due to his in-service injury and left leg pain.  
However, the examiner noted that the veteran had other 
systemic medical problems, unrelated to these injuries and a 
significant amount of anger and frustration at the military, 
such that the examiner was unable to render an opinion as to 
his employability other than nonmanual, sedentary work was 
possible.  

Records associated with the veteran's application for Social 
Security disability benefits, show that the veteran was 
granted Social Security benefits for post-traumatic stress 
disorder.  Records dated March 1994, show that the veteran 
had a history of a fracture of the left tibia and fibula from 
a motor vehicle accident in 1971, generalized pruritic skin 
disorder, neurotic depression with passive-aggressive 
personality, and a history of osteomyelitis of the left leg.  
He also had a history of alcohol and cigarette abuse.  

An October 1997 record, also associated with his Social 
Security application, indicates that the veteran reported, at 
a state of Michigan mental status examination, that he was 
impaired because of his "nerves."  He also reported that he 
had residual effects of Agent Orange exposure and physical 
impairment to his left leg.  According to the examiner, the 
veteran was "highly negative and rather obstinate."  The 
veteran related that he was a certified heavy equipment 
operator and welder, and that he operated a "wrecker 
service" and had owned an excavation property.  He also 
related that he had worked as a building fabricator, but that 
he had not worked for several years due to insurance 
problems.  He indicated that if he lived in the south he 
would be able to retain insurance and return to work.  The 
examiner noted that the veteran had poor interpersonal 
relationships, was unable to enjoy some of his hobbies, and 
that the veteran reported that his back problems, due to his 
left leg impairment, interfered with doing activities around 
his house.  He was diagnosed with post-traumatic stress 
disorder and psychosocial and environmental problems, as well 
as occupational problems.  

In addition, the veteran was afforded another VA examination 
in January 2001.  According to the report, the veteran 
complained of constant pain in the lower back, from his left 
leg disorder.  The veteran stated that his pain worsened with 
walking, bending, stooping, lifting and extended sitting.  
The veteran also complained that the pain was "so intense 
that he [could not] work."  The veteran related that he used 
to use a cane, but lost it, and that he wore a brace on his 
left leg.  He also stated that he had a fracture of the tibia 
and fibula and an injury to the fourth and fifth metatarsals, 
and that he was told that he had degenerative arthritis of 
the lower back.  He also related that he was currently 
unemployed.  Examination showed normal flexion and extension 
of the cervical spine.  Lateral rotation of the thoracic 
spine was to 20 degrees, with complaints of pain at zero (0) 
degrees.  Flexion of the lumbar spine was limited to 30 
degrees with complaints of pain at zero (0) degrees.  
Extension was not possible due to the veteran's complaints of 
pain.  Straight leg raising was negative and deep tendon 
reflexes were "sluggish."  There was tenderness from T2 to 
S6 and the musculature of his back was poorly developed.  X-
rays of the cervical spine showed minimal degenerative 
arthritis, x-rays of the lumbosacral spine were negative for 
arthritic changes, and x-rays of the thoracic spine showed 
minimal degenerative changes.  The examiner's impression was 
that the veteran had degenerative disc disease of the 
lumbosacral spine and thoracic spine.  The examiner opined 
that the degenerative disc disease was "as likely as not 
from the injury to [the veteran's] left leg while he was in 
service."  The examiner further opined that "because of the 
severity of pain and limitation of movement of the left leg 
and [the] severity of the back pain, the [veteran] is 
unemployable at this time." 

A review of the record shows that the veteran is unemployable 
as a result of his service-connected disabilities.  As noted 
above, the VA examiner in January 2001 deemed the veteran to 
be unemployable as a result of his service-connected leg 
disability and his chronic low back pain.  In addition, the 
VA examiner at the May 1999 VA examination stated that the 
veteran could not work in his previous occupations as a heavy 
equipment operator or truck driver due to his left leg 
disability.  In this regard, the Board notes that the 
veteran's chronic leg and back pain undoubtedly interfered 
with his ability to work.  Likewise, the Board notes that the 
veteran's employment experience is limited to jobs as a heavy 
equipment operator and a truck driver, and that the veteran 
consistently indicated that he was precluded from obtaining 
jobs in these fields due to insurance difficulties related to 
his disabilities.  Therefore, the Board finds that the 
evidence establishes that the veteran's service-connected 
disabilities are sufficiently severe as to preclude him from 
securing or following a substantially gainful occupation.

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of a finding of entitlement to a TDIU.
 

ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a total disability rating based on 
individual unemployability, due to the veteran's service 
connected disabilities, is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

